Reduction of Gassing in Lithium Titanate Cells
DETAILED ACTION

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.
 
Status of Claims
Claims 1, 7, 10-15 and 18 are pending, wherein claim 1 is amended. Claims 1, 7, 10-15 and 18 are being examined on the merits in this Office action.

Claim Objections
Claim 1 is objected to because of the following:
The recitation “for the preparation of a cathode for a lithium titanate cell” (3rd paragraph) should read “for the preparation of the cathode for a lithium titanate cell”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 7, 10-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1) In the 4th paragraph of claim 1, the amended claim languages reciting repeatedly “the binder formulation” are awkward.  It is still unclear as to what coats on what and how to control. For purposes of examination, the following language (Assuming supported by the instant specification) will be applied during the examination since it does appear to be the Applicant’s intent.

2) Claim 1 recites “a cathode active material having a pH > 10”. However, without being in a liquid state, a cathode active material cannot have a pH value. A pH is a value of a solution rather than a solid material.  
While Applicant’s argument that “… while it is true that you can’t check the pH of a solid as it is, you can create solution with said solid and then measure the pH of the solution” is true, the claim does not claim a pH of a solution. Furthermore, a same amount of the claimed solid cathode active material dispersed in different volumes (e.g., in 1 ml or 1000 ml) of water will cause much different pHs. Thus, “a cathode active material having a pH > 10” is meaningless, and the limitation is indefinite. 
This issue similarly applies to claim 10.
3) In the 4th paragraph of amended claim 1, the sentence starting with “wherein the cathode active material is selected from the group comprising …, and mixtures thereof, with carboxymethyl cellulose (CMC) and polyvinylidene fluoride (PVDF)” has grammatical errors. It is unclear what the role of the recitation “with carboxymethyl cellulose (CMC) and polyvinylidene fluoride (PVDF)” is in the sentence, because CMC and PVDF are not cathode active materials and cannot be “selected”.
4) In claim 1, the recitation “treating the cathode with a proton absorbing or releasing substance to modify the pH” is ambiguous, because it is unclear what “the cathode” is defined as by the Applicant. Claim 1 recites the term “a (or the) cathode”, but does not define what Applicant’s “a (or the) cathode” is, which renders the claim indefinite.
The term “a (or the) cathode” as claimed may be interpreted in at least the following two ways based on the basic knowledge in the art:
a) a cathode active material composition (such as a dried cathode layer) including a cathode active material, binder, etc.; and
b) a combination of a cathode active material composition and a current collector on which the cathode active material composition is disposed. Note that the cathode active material composition (usually in a state of wet slurry) on the current collector is normally subject to a drying process, and then the combination of the dried cathode active material composition and the current collector is called “a/the cathode”.
5) Claim 18 recites the limitation "the cathode active material" in “by dispersing the cathode active material”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1, 7, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omote et al. (JP 2012009268 A, for citation purposes its English translation is being used in this Office action, hereafter Omote) in view of Arora et al. (US 20110143217 A1, hereafter Arora).
Regarding claim 1, Omote teaches a method for the preparation of a cathode for a lithium titanate cell, comprising the steps of:
preparing a binder formulation for a cathode comprising fluorine acrylic hybrid latex (See the English translation of ‘268, same below;  See “a modifying a fluorine-containing polymer with (meth)acrylic is used as a binder” in [0006] and “The fluorine-containing polymer having the (meth)acrylic-modified structure can be produced by producing a fluorine-containing polymer and then reacting the (meth)acrylic compound in the presence of the fluorine-containing polymer” in [0019] for example; See also at least [0008]-[0010], [0016]-[0017], [0019]-[0021], [0026], [0043]-[0044], [0048] and [0063]), wherein fluorine and acrylate polymers are hybridized to form particles of the fluorine acrylic hybrid latex; and
 preparing an aqueous solution by dispersing the particles of the fluorine acrylic hybrid latex in water (see at least: “… dispersing the obtained polymer … in water …” in [0019]; one skilled in the art would readily know the obtained polymer is composed of particles), for the preparation of the cathode for a lithium titanate cell (can be used as a binder for both negative electrode and positive electrode, see at least [0006]; see also at least [0043] and [0063]).
Omote further teaches coating the particles of the particles of the fluorine acrylic hybrid latex included in the binder formulation comprising on particles of a cathode active material ([0044]: mixing the latex and the active material necessarily causes coating the latex on the active material) such as lithium iron phosphate ([0027]), with binders, such as carboxymethyl cellulose (CMC) ([0015]) or polyvinylidene fluoride (PVDF) (at least [0011], [0048], [0063]), by keeping the pH of an aqueous solution in which the cathode active material is dispersed preferably from 6 to 9 ([0041], [0024]). The claimed range of >10 is close to the range of preferably from 6 to 9. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). See MPEP 2144.05 I.
Further, Omote does not appear to teach the cathode active material is lithium nickel cobalt aluminium oxide (NCA), for example. However, Arora, as one of numerous prior arts, discloses that both lithium iron phosphate and lithium nickel cobalt aluminum oxide (NCA) function the same as cathode materials ([0045]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used NCA as an alternative to Omote’s lithium iron phosphate, since substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
As to the use of CMC together with PVDF in the preparation of the cathode, it is prima facie obvious to combine two compositions (CMC and PVDF) each of which is taught by the prior art (Omote reference) to be useful for the same purpose (as a binder in a cathode composition, [0015], [0011], [0048], [0063]), in order to form a third composition (CMC together with PVDF) to be used for the very same purpose (i.e., as a binder) .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As a result, Omote in view of Arora teaches combining the binder formulation with cathode active material NCA with CMC and PVDF for the preparation of said cathode.
The recitation “for the preparation of a cathode for a lithium titanate cell” is not patentably distinguishable because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). The limitation “with reduced gassing during formation and subsequent cycling” represents a property or characteristic of the cathode as claimed. As addressed above, Omote as modified teaches the same method to prepare the cathode as instantly claimed, and teaches the cathode as prepared has the same composition as instantly claimed, the claimed property or characteristic is reasonably expected to be present. A similar process/method is expected to produce similar results/effects. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP § 2112.01 II.
As to the limitation “treating the cathode with a proton absorbing or releasing substance to modify the pH”, since Omote explicitly discloses that the pH can be adjusted, the change of the pH in the cathode must involve the concentration change of OH- or H+, which are proton absorbing or releasing substance.
Regarding claim 7, Omote in view of Arora teaches the method according to claim 1, further comprising the step of coating the cathode active material with carbon ([0025], Omote).
Regarding claims 10 and 18, Omote teaches an electrochemical cell (See at least, [0001] and [0061]) comprising a cathode slurry made of fluorine acrylic hybrid latex (See “a modifying a fluorine-containing polymer with (meth)acrylic is used as a binder” in [0006] and “The fluorine-containing polymer having the (meth)acrylic-modified structure can be produced by producing a fluorine-containing polymer and then reacting the (meth)acrylic compound in the presence of the fluorine-containing polymer” in [0019] for example; See also at least [0008]-[0010], [0016]-[0017], [0019]-[0021], [0026], [0043]-[0044], [0048] and [0063]) with lithium iron phosphate ([0027]) in combination with carboxymethyl cellulose (CMC) ([0015]) or polyvinylidene fluoride (PVDF) (at least [0011], [0048], [0063]).
Omote does not appear to teach the cathode active material is lithium nickel cobalt aluminium oxide (NCA), for example. However, Arora, as one of numerous prior arts, discloses that both lithium iron phosphate and lithium nickel cobalt aluminum oxide (NCA) function the same as cathode materials ([0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used NCA as an alternative to Omote’s lithium iron phosphate, since substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06).
As to the use of CMC together with PVDF in the preparation of the cathode, it is prima facie obvious to combine two compositions (CMC and PVDF) each of which is taught by the prior art (Omote reference) to be useful for the same purpose (as a binder in a cathode composition, [0015], [0011], [0048], [0063]), in order to form a third composition (CMC together with PVDF) to be used for the very same purpose (i.e., as a binder) .... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
As a result, Omote in view of Arora teaches an electrochemical cell comprising a cathode slurry made of fluorine acrylic hybrid latex with nickel cobalt aluminum oxide (NC) in combination with CMC and PVDF.
 The pH of an aqueous solution in which the cathode active material is dispersed preferably from 6 to 9 ([0041], [0024]). The claimed range of >10 is close to the range of preferably from 6 to 9. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium). See MPEP 2144.05 I.
Claims 11 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omote in view of Arora, as applied to claim 10 above, and further in view of Tan et al. (US 2011/0067230 A1, hereafter Tan).
Regarding claims 11 and 13-15, Omote in view of Arora teaches the electrochemical cell according to claim 10, as provided above, wherein the electrochemical cell electrolyte comprises an electrolyte salt (LiPF6, [0057]) and an electrolyte solvent (EC/EMC, [0057]), but is silent to an electrolyte additive for film-forming. However, it is well known in the prior art that vinylene carbonate, vinyl ethylene carbonate and propane sultone were used as film-forming additives (for instant, see at least: “coating”, [0019], [0070], [0006], and [0016] of Tan). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Omote in view of Arora to include additives such as vinylene carbonate, vinyl ethylene carbonate or propane sultone in the electrolyte of the electrochemical cell, in order to form a continuous coating which can prevent the electrolyte (at least: [0017], [0068], Tan) from decomposing to produce undesired gas.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Omote in view of Arora, as applied to claim 10 above, and further in view of Lee et al. (US 2007/0015048 A1, hereafter Lee).
Regarding claim 12, Omote in view of Arora teaches the electrochemical cell according to claim 10, as provided above, but appears silent to specific substances as instantly claimed. However, in the same field of endeavor, Lee discloses that additives such as pyrrole and pyridine may be added to the electrolyte in order to improve charge/discharge characteristics and flame retardancy (at least: [0037]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Omote to include pyrrole or pyridine as gas-reducing additive in the electrolyte, in order to improve flame retardancy and charge/discharge characteristics (at least [0037], Lee).

Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive.
1) In response to Applicant’s arguments with respect to the comparison between the claimed pH range and that as disclosed in Omote, it is respectfully noted that these ranges are close, a prima facie obviousness has been established. See MPEP 2144.05 I.  Differences in ranges generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F,2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
2) In response to the arguments with regard to obtaining the pH > 10 through routine experimentation in the alternative rejection, this rejection has been removed in this office action for the sole purpose of simplifying the response to the arguments. Thus, the arguments are moot. Note, however, that this removal does not mean this alternative rejection is improper. On the contrary, this alternative rejection may be applied in the future when necessary.
3) In response to the argument regarding the functional equivalents (i.e., NCA and lithium ion phosphate), it is respectfully noted that it has been held that a prior art reference must either be in the field of applicant's endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the instant application and the Arora reference are in the field of lithium ion battery, and thus it is not improper to rely on the Arora reference as a basis for rejection. Furthermore, substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727